Chapman, J.
The plaintiff sues for a quantity of glass which he claims as his property, and alleges that the defendants have converted it to their own use. It appeárs that on the 5th of June 1856 he was a deputy sheriff; that a writ in favor of George C. Hubbell against the National Glass Company, dated May 6, 1856, was put into his hands with directions to attach the glass in question; that he undertook to attach the same, and made return that he had done so, and that the property could not be moved except at an unreasonable expense and the risk of much damage to the property; and within three days after the attachment he left at the town-clerk’s office in Lenox a copy of the writ and the return of the attachment. He thus undertook to make his attachment in conformity with Rev. Sts. c. 90, §§ 33, 34, and did not keep possession of the property.
The glass had been manufactured by the glass company The plaintiff found twenty boxes of it on the platform near the *331railroad track. This was near the factory The boxes weighed five hundred or six hundred pounds each. The remainder and much the larger portion of the glass was in plates of various sizes, three or four feet square, some half an inch and some an inch thick. It was in the factory, and most of it was standing up against the walls. Some was in the ovens. It appears that the glass in boxes would require careful handling to be removed safely, it was so large and thin, and it could not be safely handled by unskilful persons; and that the glass in the factory could not be safely moved except by persons skilled in the business.
The statute provisions above referred to were designed to obviate great practical difficulties which had arisen in respect to the kind of possession and custody necessary to perfect and continue an attachment of personal property which could not be easily removed. Sanderson v. Edwards, 16 Pick. 144. Reed v. Howard, 2 Met. 36. In the latter case, the statute method of attachment, by depositing a copy of the writ and return in the town-clerk’s office, was held to apply to a quantity of cord wood, and a quantity of charcoal, piled up. In Arnold v. Stevens, 11 Met. 258, it was held to apply to millstones, logs, timber and wood. Before the statute, it had been held that it was not necessary to remove hewn stones, nor hay in a bam. Hemmenway v. Wheeler, 14 Pick. 408.
We are of opinion that, considering the bulk and weight of the glass, the skill required to remove it safely, and the expense and difficulty of providing a new place of storage, it was within the statute, and was properly attached. On the 12th of June, the defendants, by their agent Phipps, made an arrangement with the glass company by which the defendants were to pay a debt due to Bankard and Cossaboom, two of the workmen of the glass company. Richmond, the agent of the glass company, was to send the glass to Providence, and out of the avails to reimburse the defendants for the payment which they had agreed to make. This was done with a full knowledge of the plaintiff’s attachment. In the course of the same month, the greater part of the glass was sent to Providence in pursuance *332of this arrangement, and the remainder was sent early in July. It was there sold, and the defendants received the proceeds. What further duty would have devolved upon the plaintiff in regard to the care and custody of the glass, if it had been left on the premises for a great length of time, need not now be considered. We are of opinion that he did all which was required of him while the glass actually remained there before its conversion. No injury actually accrued to any one from its being left exposed; for no stranger took it or injured it. Nothing short of actual custody could have prevented the defendants and the glass company from doing what they actually did.
The evidence above referred to was sufficient to submit to the jury on the question of conversion by the defendants. But there was much other evidence on this point. The plaintiff contended that the defendants had combined with the glass company to prevent Hubbell from obtaining security for his debt. On this point he offered evidence tending to prove that the defendants were creditors of the glass company; that their agent was anxious to secure the debt, but was unable to do so; that he induced the plaintiff to delay the service of his writ for a while; that the plaintiff, after his attachment, first left an imperfect copy at the town-clerk’s office, and thereupon the defendants, having learned the fact, sought to defeat the attachment by suing out a writ in their own favor against the glass company, on which they attached the glass, and put it in the hands of a keeper; and that they gave up their attachment when they learned that the plaintiff had left another and correct copy at the town-clerk’s office within three days; that they took judgment in their suit, by arrangement with the glass company, while the action of Hubbell was continued ; and that just before Hubbell’s execution was issued, they seized and sold on their execution all the property of the glass company that could be found. On this point, the record of their action and of their acts in levying their execution are pertinent, as the whole proceeding might be regarded as a single transaction, of which the conversion of the property, with a view to the management of the glass works, was a part
*333The question does not arise here whether the evidence was sufficient to prove the combination of these parties and the conversion of the property. Such a question could arise only on a motion for a new trial, on the ground that the verdict was against the evidence or the weight of the evidence. All that can be submitted to this court as matter of law is, whether there was any evidence which the presiding judge could legally submit to the jury to maintain the action. If there had not been sufficient to maintain the action, assuming that it was all true, it would have been his duty to instruct them accordingly. But. we are of opinion that there was evidence which it was proper to submit to the jury, and upon which it was legally competent to find a verdict for the plaintiff. Of its weight, as sufficient to sustain the verdict, we do not and cannot judge.
The officer’s return in reference to the attachment of the glass was properly admitted in evidence. The certificates or returns of sworn officers, acting within the sphere of their official duty, are always competent evidence, and are presumed to be correct until the contrary be shown. Bruce v. Holden, 21 Pick. 187.
Hubbell recovered judgment in his suit at October term 1856. The plaintiff, in September 1856, resigned his office of deputy sheriff and removed to Ohio, where he has ever since resided. Execution was duly issued upon said judgment on the 31st of January 1857, and before the expiration of thirty days from the date of the judgment was placed in the hands of George H. Cobb, another deputy sheriff", who within the thirty days demanded of the sheriff of the county the property attached by the plaintiff, and made no demand upon or attempt to give notice to the plaintiff, but, after calling upon the sheriff, went to the manufacturing establishment of the debtors in Lenox to search for the property, and found none; and so returned the execution wholly unsatisfied.
It was proper that the execution of Hubbell should be thus put into the hands of Cobb, in order to preserve the attachment ; and as the plaintiff was not in his precinct, and as the glass had been converted by the defendants, according to the *334finding of the jury, all he could do was to make a demand on the sheriff. But it was not necessary that he should make a return of the demand on his execution. Indeed no return was necessary as preliminary to this action ; nor need an officer ever state in his return the particulars of his search for property.
The conversion having taken place while the plaintiff was in office, the action is properly brought in his name. His subsequent resignation of his office and removal from the state do not deprive him of his right of action. Exceptions overruled.